UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) December 27, 2007 Bear Stearns Commercial Mortgage Securities Trust 2007-PWR18 (Exact name of issuing entity) Bear Stearns Commercial Mortgage Securities Inc. (Exact name of the depositor as specified in its charter) Wells Fargo Bank, National Association, Bear Stearns Commercial Mortgage, Inc., Principal Commercial Funding II, LLC, Prudential Mortgage Capital Funding, LLC and Nationwide Life Insurance Company (Exact name of the sponsors as specified in their charter) Delaware 333-146993-01 13-3411414 (State or Other Jurisdiction of Incorporation of Depositor) (Commission File Number of issuing entity) (IRS Employer Identification No. of Depositor) 383 Madison Avenue, New York, NY 10179 (Address of Principal Executive Offices of Depositor) (Zip Code of Depositor) Depositor’s telephone number, including area code(212) 272-2000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8Other Events Item 8.01.Other Events On December 27, 2007, a single series of certificates, entitled Bear Stearns Commercial Mortgage Securities Inc., Commercial Mortgage Pass-Through Certificates, Series 2007-PWR18 (the “Certificates”), was issued pursuant to a pooling and servicing agreement, entered into by and among Bear Stearns Commercial Mortgage Securities Inc. (the “Registrant”), Prudential Asset Resources, Inc. as a Master Servicer, Wells Fargo Bank, National Association as a Master Servicer, as Certificate Administrator and as Tax Administrator, Centerline Servicing Inc. as General Special Servicer and LaSalle Bank National Association as Trustee. Certain classes of the Certificates (the “Underwritten Certificates”) were registered under the Registrant’s registration statement on Form S-3 (no. 333-146993) and sold to Bear, Stearns & Co. Inc., (“BSCI”) and Morgan Stanley & Co. Incorporated (“MSCI”, and together with BSCI, the “Underwriters”) pursuant to an underwriting agreement (the “Underwriting Agreement”) entered into by and between the Registrant and the Underwriters. In connection with the issuance and sale to the Underwriters of the Underwritten Certificates, a legal opinion was rendered related to the validity of, and certain federal income tax considerations relating to, the certificates, which legal opinion is attached to as an exhibit to this report. Section 9Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits. (a)Financial statements of businesses acquired: Not applicable. (b)Pro forma financial information: Not applicable. (c)Exhibits: Exhibit No. Description 5.1 Legality Opinion of Cadwalader, Wickersham & Taft LLP. 8.1 Tax Opinion of Cadwalader, Wickersham & Taft LLP (included in Exhibit 5.1). 23.1 Consent of Cadwalader, Wickersham & Taft LLP(included in Exhibits 5.1 and 8.1). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: December 27, 2007 BEAR STEARNS COMMERCIAL MORTGAGE SECURITIES INC. By:/s/ Michael Forastiere Name:Michael Forastiere Title:Vice President EXHIBIT INDEX The following exhibits are filed herewith: Exhibit No. Description 5.1 Legality Opinion of Cadwalader, Wickersham & Taft LLP. 8.1 Tax Opinion of Cadwalader, Wickersham & Taft LLP (included in Exhibit 5.1). 23.1 Consent of Cadwalader, Wickersham & Taft LLP(included in Exhibits 5.1 and 8.1).
